NO. 12-14-00224-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

ELIZABETH CLOUD, LARISSA KING,                              §   APPEAL FROM THE 402ND
ROSE MIER, MADOLYNN MIER,
AND BENJAMIN MIER,
APPELLANTS

V.                                                          §   JUDICIAL DISTRICT COURT

JULIUS NORRIS AND ALLSTATE
INSURANCE COMPANY,
APPELLEES                                                   §   WOOD COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                         PER CURIAM
         Appellants have filed an unopposed motion to dismiss this appeal alleging that there is no
longer an issue in controversy between Appellants and Appellees. Appellants have complied
with the requirements of Texas Rule of Appellate Procedure 42.1(a)(1) permitting voluntary
dismissal of an appeal on an appellant’s motion. Accordingly, Appellant’s motion is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered September 17, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 17, 2014


                                          NO. 12-14-00224-CV


                 ELIZABETH CLOUD, LARISSA KING, ROSE MIER,
                    MADOLYNN MIER, AND BENJAMIN MIER,
                                  Appellants
                                     V.
              JULIUS NORRIS AND ALLSTATE INSURANCE COMPANY,
                                  Appellees


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2012-090)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.